FILED
                               NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 LINWOOD EDWARD TRACY, JR.,                        No. 09-15693

                 Plaintiff - Appellant,            D.C. Nos. 3:09-cv-00046-BES-RAM
                                                             3:09-cv-00150-BES-RAM
   v.

 DAVID A. CLARK; et al.,                           MEMORANDUM *

                 Defendants - Appellees.



                       Appeal from the United States District Court
                                for the District of Nevada
                       Brian E. Sandoval, District Judge, Presiding

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Linwood Edward Tracy, Jr., appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action for lack of subject-matter

jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
Alvarado v. Table Mt. Rancheria, 509 F.3d 1008, 1015 (9th Cir. 2007), and may

affirm the district court’s judgment on any ground supported by the record, Ctr. for

Policy Analysis on Trade and Health (CPATH) v. Office of U.S. Trade, 540 F.3d
940, 944 (9th Cir. 2008). We affirm.

       The district court properly dismissed Tracy’s action because he failed to

allege how any of the defendants’ actions in attempting to restrain him from the

unauthorized practice of law led to a constitutional violation. See Arnold v.

International Business Machines, 637 F.2d 1350, 1355 (9th Cir. 1981) (explaining

that a section 1983 plaintiff must link each named defendant with some affirmative

act or omission that demonstrates a violation of plaintiff’s federal rights).

       AFFIRMED.




EN/Research                                2                                    09-15693